Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 5/5/2020 has been considered by the Examiner.
Claim Objections
Claim 12 is objected to because of the following informality: in line 3, “…laser marking system” should read “…laser marking system.”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “image capture device” in claims 1, 8-9, and 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The written description relating to the “image capture device” can be found in page 1, lines 22-34: “The laser marking system comprises a laser, an image capture device…and a computer system operable to perform a method comprising…applying the mark to the workpiece with the laser”. This description, however, fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 8-9, and 11-12, the claims recite the limitation of an/the “image capture device”. The applicant’s specification, however, does not describe the structure of the image capturing device nor how it captures images as recited in the claims. Applicant’s specification merely describes the image capture device as follow in page 1, lines 22-34: “The laser marking system comprises a laser, an image capture device…and a computer system operable to perform a method comprising…applying the mark to the workpiece with the laser”. Therefore, the image capture device and how is captures images has not been described in the specification in such a way as to reasonably convey to one skilled in the art how the functions of the claims can be achieved.
Claims 2-7 and 10 are rejected by virtue of their dependence on the aforementioned rejected claims.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8-9, and 11-12, the claim limitation “image capture device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 1, lines 22-34 of applicant’s specification states “The laser marking system comprises a laser, an image capture device…and a computer system operable to perform a method comprising…applying the mark to the workpiece with the laser”. Applicant’s specification fails, however, to recite sufficient structure to perform the above described function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 5, claim 5 is indefinite as the requirement for Multi Model Registration feature models cannot be met until the laser marking system is in use, not necessarily when it is built. Applicant appears to be claiming an intended use of the system, developing models using a Multi Model Registration technique (see page 12, lines 15-20 of Applicant’s specification), and thus the current claim language makes it impossible to determine if the claimed apparatus is being read on up until the system is in use or when/how it is in use. In other words, the language of the claim is indefinite as it is unclear when infringement occurs—when the system is made or when the system is used. See MPEP § 2173.05 (p).
Claims 2-7 and 10 are rejected by virtue of their dependence on the aforementioned rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Benayad-Cherif (US8000831B2) in view of Fu et al. (US20170178379A1), hereinafter Fu.
Regarding claims 1 and 11-12, Benayad-Cherif teaches (Fig. 1) a laser marking system (system 20) comprising: a laser (laser 22); an image capture device (camera 24); a marking head (scan head 26) including electromagnetic energy deflectors  (“plurality of galvanometers”) and at least one lens (lens 34), a beam path of the laser (22) and a beam path of the image capture device (24) both passing through the at least one lens (34); and a computer system (computer 28) ([0006]).
Benayad-Cherif does not teach a computer system operable to perform a method comprising: adjusting the electromagnetic energy deflectors to direct the beam path of the image capture device to multiple different locations within a marking field of the laser marking system; capturing image tiles at each of the multiple different locations with the image capture device; stitching the image tiles to produce a composite image of the marking field; identifying a location and orientation of an image of a workpiece within the composite image of the marking field; determining a location and orientation of a 
Fu teaches (Figs. 1-2 and 4-5) a laser processing system (system 100) comprising computer system (computing device 116) operable to perform a method comprising: adjusting the image capturing device (plurality of cameras 104, 106, 108, and 110) to direct the beam path (FOV 1, 2, 3, and 4) of the image capture device (104, 106, 108, and 110) to multiple different locations within a marking field (width 204 of material 122) of the laser processing system ([0025] lines 22-25); capturing image tiles (images 402, 404, 406) at each of the multiple different locations with the image capture device (104, 106, 108, and 110) ([0037]); stitching the image tiles (402, 404, 406) to produce a composite image (image 500) of the marking field (204); identifying a location and orientation of an image of a workpiece (material 122) within the composite image (500) of the marking field (204) ([0040]-[0042]); determining a location and orientation of the laser processing to be applied to the workpiece (122) based on the location and orientation of the image of the workpiece (122) within the composite image (500) of the marking field (204); and applying the laser processing to the workpiece (122) with the laser ([0049]-[0051]). Fu teaches the computer system operable to perform the method as described above as it captures a larger field of view at a higher resolution, improving quality control and other process operations ([0016]).
One of ordinary skill in the art, and therefore one of ordinary creativity, would have recognized that applying the known computing method for laser processing as taught by Fu to the laser marking system of Benayad-Cherif would have yielded predictable results and resulted in an improved system that would capture a larger field of view at a higher resolution.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Benayad-Cherif to incorporate the teachings of Fu 
Regarding claim 2, the combination of Benayard-Cherif and Fu teaches all of the elements of the current invention as described above. Benayard-Cherif does not teach that the computer system is operable to identify the location and orientation of the image of the workpiece within the composite image of the marking field by applying an image model of the workpiece to the composite image.
Fu further teaches (Figs. 1-2 and 4-5) that the computer system (116) is operable to identify the location and orientation of the image of the workpiece (122) within the composite image (500) of the marking field (204) by applying an image model (“known features stored in a library”) of the workpiece (122) to the composite image (500) ([0049]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Benaryard-Cherif to further incorporate the teachings of Fu to include that the computer system is operable to identify the location and orientation of the image of the workpiece within the composite image of the marking field by applying an image model of the workpiece to the composite image. Doing so better determines a feature/part and positions it on the workpiece ([0049]).

claim 3, the combination of Benayard-Cherif and Fu teaches all of the elements of the current invention as described above. Benayard-Cherif does not teach that the computer system is further operable to create the image model from a composite image of the marking field including an image of a master workpiece.
Fu further teaches (Figs. 1-2 and 4-5) that the computer system (116) is further operable to create the image model from a composite image (500) of the marking field (204) including an image of a master workpiece ([0049]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Benaryard-Cherif to further incorporate the teachings of Fu to include that the computer system is operable to identify the location and orientation of the image of the workpiece within the composite image of the marking field by applying an image model of the workpiece to the composite image. Doing so better determines a feature/part and positions it on the workpiece ([0049]).
Regarding claim 4, the combination of Benayard-Cherif and Fu teaches all of the elements of the current invention as described above. Benayard-Cherif does not teach that the computer system is further operable to identify a location of one or more additional features of the image of the workpiece utilizing one or more additional feature models.
Fu further teaches (Figs. 1-2 and 4-5) that the computer system (116) is further operable to identify a location of one or more additional features of the image of the workpiece (122) utilizing one or more additional feature models ([0049]-[0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Benaryard-Cherif to further incorporate the teachings of Fu to include that the computer system is further operable to identify a location of one or more additional features of the image of the workpiece utilizing one or more additional feature models. Doing so allows 
Regarding claim 5, the combination of Benayard-Cherif and Fu teaches all of the elements of the current invention as described above. Benayard-Cherif further teaches a method for laser marking utilizing one or more additional feature models include Multi Model Registration feature models (column 4, lines 14-26).
Regarding claim 6, the combination of Benayard-Cherif and Fu teaches all of the elements of the current invention as described above. Benayard-Cherif does not teach that the computer system is further operable to identify locations and orientations of images of multiple different types of workpieces within the composite image of the marking field and to mark the multiple different types of workpieces with the laser in a single run.
Fu further teaches (Figs. 1-2 and 4-5) that the computer system (116) is further operable to identify locations and orientations of images of multiple different types of workpieces (features 410, 412, and 415) within the composite image of the marking field (204) and to process the multiple different types of workpieces (410, 412, 415) with the laser in a single run ([0040]-[0042]; [0051]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Benaryard-Cherif to further incorporate the teachings of Fu to include that the computer system is further operable to identify locations and orientations of images of multiple different types of workpieces within the composite image of the marking field and to mark the multiple different types of workpieces with the laser in a single run. Doing so enables multiple workpieces to be processed using a single generated laser path ([0051]).
Regarding claim 7, the combination of Benayard-Cherif and Fu teaches all of the elements of the current invention as described above. Benayard-Cherif does not teach that wherein the computer 
Fu further teaches (Figs. 1-2 and 4-5) that the computer system (116) is operable to identify the location and orientation of the image of the workpiece within the composite image (500) of the marking field (204) without the workpiece being held in a fixture ([0042]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Benaryard-Cherif to further incorporate the teachings of Fu to include that the computer system is operable to identify the location and orientation of the image of the workpiece within the composite image of the marking field without the workpiece being held in a fixture. Doing so enables features of any size, shape, configuration, and construction to be processed ([0042]).
Regarding claim 8, the combination of Benayard-Cherif and Fu teaches all of the elements of the current invention as described above. Benayard-Cherif does not teach that the computer system is operable to identify the location and orientation of the image of a workpiece having dimensions greater than a field of view of the image capture device within the composite image of the marking field.
Fu further teaches (Figs. 3-5) that the computer system (116) is operable to identify the location and orientation of the image of a workpiece having dimensions greater than a field of view (FOV 1, 2, 3, and 4) of the image capture device (104, 106, 108, and 110) within the composite image (500) of the marking field (204) ([0037]-[0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Benaryard-Cherif to further incorporate the teachings of Fu to include that the computer system is operable to identify the location and orientation of the image of a workpiece having dimensions greater than a field of view of the image capture device within the .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Benayad-Cherif in view of Fu, further in view of Buk (US20100292947A1).
Regarding claim 9, the combination of Benayad-Cherif and Fu teaches all of the elements of the current invention as described above except for a dichroic mirror disposed in both the beam path of the laser and the beam path of the image capture device.
Buk teaches (Fig. 1A) a laser processing device (system 100) comprising a laser (laser source 110), an image capture device (vision detector 160), and a dichroic mirror (mirror 130) disposed in both the beam path of the laser (110) and the beam path of the image capture device (160) ([0031]-[0032]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Benayad-Cherif and Fu to further incorporate the teachings of Buk to include a dichroic mirror disposed in both the beam path of the laser and the beam path of the image capture device. Doing so reflects the laser beam and allows the visible light to pass through ([0031]).
Regarding claim 10, the combination of Benayad-Cherif and Fu teaches all of the elements of the current invention as described above except that the laser is configured to produce a laser beam at a frequency at which the dichroic mirror is substantially transparent.
Buk further teaches (Fig. 1A) that the laser (110) is configured to produce a laser beam (laser beam 112) at a frequency at which the dichroic mirror (130) is substantially transparent ([0031]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Benayad-Cherif and Fu to further incorporate the teachings of Buk to include that the laser is configured to produce a laser beam at a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763